Kenneth L. Covell
Law Offices of Kenneth L. Covell
712 Eighth Avenue
Fairbanks, Alaska 99701
Phone: (907) 452-4377
Fax:    (907) 451-7802
E-mail: covelladmin@gci.net
         kcovell@gci.net

Attorney for the Plaintiff

                  IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF ALASKA AT FAIRBANKS

The Estate of Josiah Wheeler
pursuant to the assignment of
rights   of   insured  Deborah
Overly and Terry Summers, and
Keith   Wheeler    and  Rhetta
Wheeler, individually and as
representatives of the Estate
of Josiah Wheeler
                                                   Case No.

Plaintiffs,

vs.

Garrison Property and Casualty
Insurance Company a subsidiary
of USAA INSURANCE COMPANY


Defendant.


               COMPLAINT OF ACTION FOR DECLARATORY RELIEF

Plaintiffs, by and through undersigned counsel, state their

Complaint for declaratory relief and                          alleges as follows:



Complaint of Action for Declaratory Relief                                          Page 1 of 5
TheCase   4:20-cv-00041-SLG
   Estate of Josiah Wheeler vs. USAADocument       1 Filed
                                       Insurance Company     12/08/20 Page 1 of 5
                                        COMPLAINT

                                          PARTIES

1)Plaintiff Josiah Wheeler was a 17 year old tenant of

Deborah Overly residing at West Willow Way and Midnight Sun

Drive in Tok Alaska in January of 2019.



2)The insured property owners and insurance policy holders

are Deborah A. Overly and Terry Summers of Tok Alaska.



3) Defendant Garrison Property and Casualty, a subsidiary

of USAA Insurance Company with headquarters in San Antonio

Texas, insured the Overly property.



4)On January 4, 2019 Keith and Rhetta Wheeler were

residents of Montana and are currently residents of South

Dakota.



                                      JURISDICTION

Plaintiff re-alleges and incorporates herein by reference

all of the allegations above and further allege as follows:




Complaint of Action for Declaratory Relief                                          Page 2 of 5
TheCase   4:20-cv-00041-SLG
   Estate of Josiah Wheeler vs. USAADocument       1 Filed
                                       Insurance Company     12/08/20 Page 2 of 5
5)The United States District Court has jurisdiction over

this matter due to diversity of the parties under 28 U.S.C

§1332.



                                            FACTS

6) On or about January 4, 2019, Josiah Wheeler was taking a

bath and died from carbon monoxide poisoning at his

residence in Tok Alaska.



7) Deborah Overly and Terry Summers, the insured’s, were

negligent in operating                and maintaining the hot water

heater in the residence and carbon monoxide vented into the

bathroom.



8) A wrongful death and survivors claim was made against

Ms. Overly and Mr. Summers on behalf of the Wheelers.



9) The insured’s, Deborah Overly and Terry Summers, gave

notice of claim to USAA Insurance and USAA Insurance denied

coverage under a “pollution exclusion”. See Exhibit A.

However such exclusion does not apply: 1) by its own terms

it does not apply to the facts of this case; and, 2)even if

it might apply to the facts of this case, well established

rules of interpretation of insurance policies hold that



Complaint of Action for Declaratory Relief                                          Page 3 of 5
TheCase   4:20-cv-00041-SLG
   Estate of Josiah Wheeler vs. USAADocument       1 Filed
                                       Insurance Company     12/08/20 Page 3 of 5
when exclusions are ambiguous such exclusions are

interpreted in the favor of the insured.



10) USAA’s denial of coverage was in breach of contract,

breach of the duty to defend, breach of the covenant of

good faith and fair dealing, and/or bad faith, and/or was

done with some motivation of self interest, or ill will, or

with a reckless indifference to the interest of the

insured.



11) The Insured’s Deborah Overly and Terry Summers

confessed judgment and made an assignment of any and all

rights of action against USAA to Plaintiff Wheeler(s.) See

Exhibits B and C



                                 DECLARATORY ACTION

12) Wherefore, Plaintiff prays that this court rules that

there is coverage here, and award appropriate damages.




RESPECTFULLY SUBMITTED this 8th day of December 2020, at

Fairbanks, Alaska.




Complaint of Action for Declaratory Relief                                          Page 4 of 5
TheCase   4:20-cv-00041-SLG
   Estate of Josiah Wheeler vs. USAADocument       1 Filed
                                       Insurance Company     12/08/20 Page 4 of 5
LAW OFFICE OF KENNETH L. COVELL
                           Attorney for the Plaintiffs
                           By:    s/Kenneth L. Covell
                                  Kenneth L. Covell, ABA 8611103
                                  712 Eight Avenue
                                  Fairbanks, Alaska 99701
                                  Phone: (907) 452-4377
                                  Fax:     (907) 451-7802
                                  E-mail: kcovell@gci.net
                                            covelladmin@gci.net




Complaint of Action for Declaratory Relief                                          Page 5 of 5
TheCase   4:20-cv-00041-SLG
   Estate of Josiah Wheeler vs. USAADocument       1 Filed
                                       Insurance Company     12/08/20 Page 5 of 5
